Case: 12-40203       Document: 00512204059         Page: 1     Date Filed: 04/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 10, 2013
                                     No. 12-40203
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALFONSO RUEDA-FLORES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:10-CR-1687-1


Before JOLLY, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
       Alfonso Rueda-Flores (Rueda) pleaded guilty to being an alien unlawfully
found in the U.S. after having been previously deported, in violation of 8 U.S.C.
§ 1326. His offense level was increased for a Texas conviction for burglary of a
habitation that was deemed a “crime of violence” under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii). He was sentenced to 70 months of imprisonment.
       Rueda contends that his prior Texas burglary was not a crime of violence
because Texas law too broadly defines the “owner” of a habitation as a person

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40203     Document: 00512204059     Page: 2   Date Filed: 04/10/2013

                                  No. 12-40203

with merely “greater right to possession” than the criminal actor. We review
only for plain error because the issue is raised for the first time on appeal. See
United States v. Ramirez, 557 F.3d 200, 205 (5th Cir. 2009).
      In United States v. Morales-Mota, we rejected the same contention made
by Rueda, holding that the “greater right to possession” definition does not make
Texas burglary broader than generic burglary. 704 F.3d 410, 411-12 (5th Cir.
2013) (applying plain-error review). Rueda’s argument is thus foreclosed, and
the judgment of the district court is AFFIRMED.




                                        2